Appeal from a judgment of the County Court of Che-mung County, rendered September 18, 1973, which adjudicated appellant to be a youthful offender and imposed a reformatory sentence. Prior to the appellant’s plea of guilty, a Huntley hearing was held at which a police officer testified that he had advised the appellant of all of his rights and that thereafter the appellant discussed the charges with him. The statements of the appellant were reduced to writing and signed by him, and the writing indicates affirmatively that the appellant understood his rights and voluntarily waived the same. The record amply supports the finding of the trial court that the statement was voluntarily made by the appellant without any violation of his constitutional rights and, accordingly, the appellant’s contentions in regard to the confession are without merit. The appellant further contends that the imposition of a reformatory sentence was harsh and excessive.. The record, however, does not establish any abuse of discretion in regard to this matter on the part of the Trial Judge. Judgment affirmed. Herlihy, P. J., Cooke, Kane, Main and Reynolds, JJ., concur.